DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues in the response filed 02/02/2021 that prior art Kennedy and Bencini in view of Stante do not disclose the proximal end surface of the pipe as claimed. The rejection have been withdrawn. A new rejection with respect to Benicini as modified by Thielen has been made below. Further limitation with respect to the function of the pipe with respect to the catheter can help to advance prosecution. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,544,215 to Bencini in view of U.S. Patent Publication 2009/0182268 to Thielen.
As to claim 1, Bencini discloses a guide catheter (14) comprising a tube (figure 2-4b) formed from a resin (col. 6 ll. 1-8) and having an inner lumen through which a guide wire is insertable (figure 2, col. 4 ll. 2-6), a metal pipe (36, col. 5 ll. 23-26) configured to be attached to an inside of the tube so as to be coaxial with the tube (figure 2-4b, col. 4 ll. 11-45), and a metal wire (22) having a distal end portion welded to a region more distal than a proximal end of the pipe (figure 5, col. 5 ll. 14-16) on an outer circumferential surface of the pipe (figure 5),  but is silent about the pipe includes a proximal end that has a proximal end surface, the proximal end surface being defined by a two-dimensional plane when viewed in an axial cross-section, the proximal end being inclined relative to a longitudinal axis of the pipe, such that a lower apex of the cross-sectional shape of the pipe is located proximal along a direction of the longitudinal axis of the pipe relative to an upper apex of the cross-sectional shape of the pipe in the plane, and wherein a welding region of the wire welded to the pipe is formed on the outer circumferential surface of the pipe and a proximal end of the welding region is positioned apart from  lower apex of the cross-sectional shape of the pipe in the direction of the longitudinal axis of the pipe. Bencini does disclose that the pipe can be any shape (col. 5 ll. 15-18) and the wire will be secured to the tube at an outer circumference surface of the positioned apart of the proximal end (figure 5, col. 6 ll. 32-34). 

Bencini discloses the welding region of the wire welded to the pipe is formed on the outer circumferential surface of the pipe (figure 5) and a proximal end of the welding region is positioned apart of the lower apex of the cross-sectional shape of the pipe in the direction to the longitudinal axis of the pipe (figure 5, col. 6 ll. 32-35). The wire of Bencini seems to be secured to the ring in the middle part of the ring, on the outside of the ring as seen in figure 5. Thielen further teaches that the wire can be attached to the pipe by being welded (paragraph 125) at a spot, (855), that would be positioned apart from lower apex, along the axis of the lower apex (figure 26a). Therefore, the welding region of 
Annotated Figure:

    PNG
    media_image1.png
    175
    217
    media_image1.png
    Greyscale

As to claim 2, with the device of Bencini and Thielen above, Thielen further teaches the pipe includes an opposite portion (opposite side of the distal segment 805, figure 26a, annotated figure above) positioned at the upper apex of the pipe and located at a distal end side in the proximal end surface, and the opposite portion is positioned more proximally than the welding portion in the central axis direction of the pipe (figure 26a, annotated figure above). The opposite portion of Thielen will be more proximal from where the wire is attached as seen as location 855 in Thielen, and/or the wire of Bencini is attached at the center of the ring so would be distal than the opposite portion.  
As to claim 4, with the device of Bencini and Thielen above, Thielen further teaches the proximal end surface of the pipe is inclined with respect to the longitudinal axis of the pipe (figure 26a, annotated figure above), and the pipe includes an opposite portion positioned at the upper apex of the pipe in the proximal end surface of the pipe and positioned at a distal end side in the proximal end surface of the pipe (figure 26a).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771